Citation Nr: 1513996	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-31 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating in excess of 70 percent for PTSD and denied TDIU.  

The Board notes that while there is a copy of what appears to a draft rating decision dated June 2012 granting TDIU, the claim is still considered on appeal as a Statement of the Case (SOC) was issued and mailed to the Veteran in July 2012 noting TDIU had been denied, and there is no indication in the record that the Veteran was sent notification of any grant of TDIU, or that the RO intended to send any such grant.  

The Board also notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected disability has increased in severity since her most recent VA examination of record, and has submitted private treatment records in support of that contention.  Indeed, an October 2012 letter from Dr. K.B. documents symptoms that appear to be different than those discussed in the Veteran's November 2011 VA examination.  Furthermore, this letter indicates that the Veteran was also seen at her office in September 2012.  Thus, it appears that additional private treatment from are outstanding.  The records from September 2012 and other outstanding treatment records from Dr. K.B. should be obtained upon remand.  Any other updated records from other private clinicians the Veteran has been seeing should also be obtained.  

Second, the Veteran was receiving ongoing treatment from the Pantego, Texas Vet Center, and although her counselor was transferring, the Veteran indicated in her April 2012 session that she would continue counseling with her at the Fort Worth Vet Center, thus it appears that there may be outstanding records from the Fort Worth Vet Center that should be obtained upon remand.  

Next, the most recent VA medical center (VAMC) records are from January 2013.  Any relevant updated treatment records should be obtained upon remand.  

Finally, after completing the above, the Veteran should be afforded a new VA examination to determine the current nature and severity of her PTSD, including the impact of her service-connected disability on her occupational functioning. 

Accordingly, the case is REMANDED for the following actions:

1.   Request that the Veteran provide or authorize the release of any relevant outstanding non-VA records.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private medical records pertaining to the Veteran's PTSD not currently of record specifically to include outstanding records from Dr. K.B. from September 2012 onwards.

2.  Obtain any outstanding records pertaining to the Veteran from the Fort Worth Vet Center, specifically any from April 2012 onwards.

3.  Associate updated relevant VAMC treatment records, specifically including those from January 2013 onwards, with the claims file.  
4.  After the above is completed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of her service-connected PTSD.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report. 

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

The examiner must also provide an assessment of the Veteran's functional limitations due to PTSD, including how they may relate to her ability to function in a work setting and to perform work tasks.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




